 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                  Case No. 1:19-cv-00785-JDP
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      DENYING MOTION TO PROCEED IN FORMA
13            v.                                      PAUPERIS AND REQUIRING PAYMENT OF
                                                      FILING FEE IN FULL WITHIN TWENTY-ONE
14    STATE OF CALIFORNIA, et al.,                    DAYS
15                       Defendants.                  ECF No. 8
16                                                    OBJECTIONS DUE WITHIN 14 DAYS
17                                                    ORDER TO ASSIGN CASE TO DISTRICT
                                                      JUDGE
18

19

20          Plaintiff Allen Hammler is a state prisoner proceeding without counsel in this civil rights

21   action brought under 42 U.S.C. § 1983. On April 26, 2019, plaintiff filed an application to

22   proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 8.

23          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil

24   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or

25   detained in any facility, brought an action or appeal in a court of the United States that was

26   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

27   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

28   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1

 2          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 3   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). In his complaint, plaintiff contends that he

 4   was served meals that were improperly prepared, and that he was assaulted by an officer when

 5   plaintiff put his hand through the food port door. See ECF No. 1 at 5-8. Plaintiff does not,

 6   however, allege that he is currently at risk of physical harm.

 7          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

 8   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

 9   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

10          Order

11          The clerk of court is directed to assign this case to a district judge who will review the

12   findings and recommendations.

13          Findings and Recommendations

14          Based on the foregoing, it is hereby recommended that:

15          1. plaintiff’s in forma pauperis application, ECF No. 8, be denied;

16          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

17              of these findings and recommendations; and

18          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

19              these findings and recommendations, all pending motions be terminated and this action

20              be dismissed without prejudice.
21          The undersigned submits the findings and recommendations to a district judge under 28

22   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

23   Court, Eastern District of California. Within fourteen days of the service of the findings and

24
     1
      The cases include: (1) Hammler v. Director of CDCR, Case No. 1:17-cv-00097-NJV (N.D. Cal.)
25   (dismissed on April 27, 2017 for failure to file an amended complaint following a screening order
26   dismissing complaint for failure to state a claim); (2) Hammler v. Hudson, Case No. 2:16-cv-
     01153-JAM-EFB (E.D. Cal.) (dismissed on May 17, 2019 for failure to exhaust clear from the
27   face of the complaint and attachments thereto); and (3) Hammler v. Hough, Case No. 3:18-cv-
     01319-LAB-BLM (S.D. Cal.) (dismissed on May 24, 2019 for failure to state a claim and as
28   frivolous).
                                                        2
 1   recommendations, plaintiff may file written objections to the findings and recommendations with

 2   the court. That document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” The district judge will review the findings and recommendations under 28

 4   U.S.C. § 636(b)(1)(C).

 5
     IT IS SO ORDERED.
 6

 7
     Dated:    August 13, 2019
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11   No. 204
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
